  Case 2:18-cv-02388-MAH Document 55 Filed 02/12/21 Page 1 of 1 PageID: 114



                                   KimLawFirm                    LLC
  Continental Plaza · 411 Hackensack Avenue, Suite 701 · Hackensack, NJ 07601 · (tel&fax) 201.273.7117


                                          February 12, 2021

Via ECF

Honorable Michael A. Hammer, U.S.M.J.
United States District Court of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room MLK 2C
Newark, New Jersey 07102

Re:    Chang v. Frontline Asset Strategies, LLC, et al.
             Case No.: 2:18-cv-02388-MAH (Consol. Case: Sandoval v. Absolute
                    Resolutions Investments, LLC, et al., No. 2:18-cv-10904- SCM)

Dear Judge Hammer:

         This firm represents Plaintiffs in the above-referenced matter. Pursuant to the Court’s
Order of February 5, 2021 (ECF No. 54), the parties submit this joint status report of the parties’
efforts to resolve their disputes concerning confirmatory discovery as to Defendants’ net worth.

       The parties are continuing their efforts to resolve the net worth confirmatory discovery
dispute. On February 11, 2021, Defendants have provided a declaration regarding Absolute
Resolutions Investments, LLC's and Razor Capital II, LLC's net worth. Plaintiffs are currently
reviewing this declaration and will continue to meet and confer.

       The parties are thankful for the Court’s consideration of this matter.

                                                                Respectfully submitted,
                                                                Yongmoon Kim
                                                                Yongmoon Kim
                                                                KIM LAW FIRM LLC
YK/jy
cc:   All Counsel of Record (via ECF)
